Voto particular disidente emitido por la
Juez Asociada Señora Rodríguez Rodríguez.
Disiento del curso seguido por una mayoría de este Tribunal por entender que imponer una multa de $1,000 por cada querella desestimada, además de excesivo, equivale a imponer al señor Román Samot una segunda penalidad “por [la] continua presentación ante este Tribunal de que-jas totalmente frívolas”, conducta que precisamente san-cionamos el 16 de septiembre de 2013 mediante Resolución. Resolución del Tribunal Supremo de 16 de sep-tiembre de 2013, pág. 1.
I
El señor Román Samot presentó cinco quejas contra el licenciado González Vázquez. Tres de ellas —las quejas AB-2013-118, AB-2013-119 y AB-2013-120— se presenta-ron el 20 de febrero de 2013. Las otras dos quejas —las quejas AB-2013-332 y AB-2013-333— se presentaron el 12 de agosto de 2013.
El 24 de septiembre de 2013 la Procuradora General de Puerto Rico presentó un informe con relación a la queja AB-2013-333. El informe recomendó el archivo y la deses-timación de la queja por entender que no existía prueba clara, robusta y convincente para iniciar un procedimiento disciplinario contra el licenciado González Vázquez. A su *823vez, la Procuradora expresó su preocupación ante el patrón de abuso de los procedimientos disciplinarios por parte del señor Román Samot, quien ha presentado cerca de treinta y siete quejas contra abogados y abogadas, la mayoría de ellas por pleitos en los cuales el señor Román Samot no figura como parte.(1) En la mayoría de los informes en los que se han atendido las quejas presentadas por el señor Román Samot, la Oficina de la Procuradora General ha encontrado que el señor Román Samot carece de legitima-ción activa para presentar las quejas. En el informe en que la Procuradora atiende la queja AB-2013-333, reitera que el señor Román Samot ha abusado de los procedimientos disciplinarios, afectando así el curso ordinario de los pro-cedimientos y propiciando el uso innecesario de los escasos recursos de la Oficina de la Procuradora General.
Recientemente atendimos la queja AB-2013-121, pre-sentada el 4 de marzo de 2013 por el señor Román Samot contra el Ledo. James J. Vélez. El 2 de agosto de 2013 recibimos el Informe de la Procuradora que recomendó la desestimación y el archivo de la queja por no contar con prueba clara, robusta y convincente de que se cometieron las faltas alegadas. La Procuradora notificó el Informe al señor Román Samot, quien el 12 de agosto de 2013, antes de que le solicitáramos que se expresara sobre el informe y el mismo día que presentó las quejas AB-2013-332 y AB-2013-333, presentó una réplica al Informe de la Procuradora. El 19 de agosto de 2013 le concedimos veinte días al señor Román Samot para que se expresara. Luego de recibir su respuesta,(2) el 16 de septiembre de 2013 emi-timos una Resolución ordenando la desestimación y el ar-chivo de la queja contra el Ledo. James J. Vélez, por enten-der que el Sr. Wilkins Samot repitió los hechos de una *824queja que había presentado y sobre la cual ordenamos su desestimación y archivo.(3) En la Resolución del 16 de sep-tiembre de 2013 también le impusimos una sanción de $1,000 “por su continua presentación ante este Tribunal de quejas totalmente frívolas”, a ser cumplida dentro del tér-mino de quince días. Resolución del Tribunal Supremo de 16 de septiembre de 2013, pág. 1.
Ante el incumplimiento del señor Román Samot, el 16 de octubre de 2013 le concedimos un término final de diez días para que cumpla con nuestra orden del 16 de septiem-bre de 2013. Además, lo apercibimos que se iniciaría un procedimiento de desacato en su contra si no cumplía con esta Resolución.
II
Según surge del Informe de la Procuradora General y de las propias quejas presentadas por el señor Román Samot, éste ha incurrido en un patrón de abuso de los mecanismos disciplinarios, presentando quejas frívolas en varias ocasiones. Las cinco quejas que se encuentran ante nuestra consideración no son la excepción a dicho comportamiento. Por lo tanto, coincido con una mayoría de este Tribunal en que procede desestimar y ordenar el archivo de estas cinco quejas.
No obstante a la conducta reprochable del señor Román Samot, mediante la Resolución que emitimos el 16 de sep-tiembre de 2013 le impusimos al señor Román Samot una sanción de $1,000 por la continua presentación de quejas frívolas y el abuso de los procedimientos disciplinarios. Para esa fecha, el 16 de septiembre de 2013, el señor Ro-mán Samot ya había presentado las cinco quejas que hoy desestimamos. Es decir, la sanción impuesta en la Resolu-ción contemplaba la conducta desplegada en las cinco que-*825jas que hoy desestimamos y por la que una mayoría de este Tribunal expone al señor Román Samot a una segunda sanción, esta vez por la suma excesiva de $5,000, quebran-tando así las exigencias mínimas de la justicia.
HH hH HH
Por todo lo anterior, ordenaría la desestimación y el ar-chivo de las cinco quejas ante nuestra consideración y de-jaría correr el trámite que iniciamos con la sanción que le impusimos al señor Román Samot mediante nuestra Reso-lución del 16 de septiembre de 2013.

 Informe Preliminar de la Oficina de la Procuradora General al Honorable Tribunal, 2 de agosto de 2013, pág. 8.


 El 9 de septiembre de 2013.


 La queja AB-2012-486.